         Case 1:19-cv-06332-ER Document 130 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                          Plaintiff,

                   vs.

CITY OF NEW YORK; NEIL VERAS;                                           ORDER
PATRICIA DE JESUS, Shield No. 1305;
DIOASKY PENA, Shield No. 10240; DANIEL                             19 Civ. 6332 (ER)
PEARLES, Shield No. 15167; MATEUSZ
HADER, Shield No. 9149; NEW YORK CITY
HEALTH AND HOSPITALS; ARKAPRAVA
DEB, M.D.; and STEVEN LASLEY, M.D.,

                          Defendants.


RAMOS, D.J.:


       Wilfredo Torres, pro se, brought this action against the City of New York (the “City”),

New York City Health and Hospitals (“NYCHH”), and several John Does employed by the City

and NYCHH for violation of his constitutional rights during a raid of his apartment and

subsequent hospitalization at Bellevue Hospital. Doc. 2. On February 7, 2020 the Court directed

the City and HYCHH, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), to identify the

John Does (the “Valentin Order”). Doc. 14. On August 4, 2020, Torres moved to compel

response to the Court’s Valentin Order. Doc. 58. By September 10, 2020, the City and NYCHH

had complied with the Court’s Valentin Order. Docs. 72, 73, 76. On October 9, 2020, Torres

ﬁled a second amended complaint adding an additional defendant who he named Dr. Steven

Lasley. Doc. 81. On January 15, 2021, Dr. Lasley’s summons was returned unexecuted because

Bellevue Hospital “ha[d] no record of” him. Doc. 113. On February 2, the Court directed

NYCHH to identify the second doctor who had examined Torres at Bellevue Hospital and who
           Case 1:19-cv-06332-ER Document 130 Filed 03/19/21 Page 2 of 2




Torres had attempted to identify as Dr. Lasley. Doc. 124. On February 26, 2021, NYCHH

identiﬁed the second doctor as Dr. Steven Issley. Doc. 126.

         Because all John Does have now been identiﬁed, Torres’ motion to compel is moot.

Torres’ motion to compel is therefore denied.

         �e Clerk is respectfully directed to terminate the motion, Doc. 58, and mail a copy of

this Order to Wilfredo Torres, 470 Second Avenue, Apt. 2A, New York, New York 10016.

         It is SO ORDERED.

Dated:    March 19, 2021
          New York, New York


                                                              EDGARDO RAMOS, U.S.D.J.




                                                 2
